This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden, 190 Md. 717,60 A.2d 179, just decided.
Petitioner is imprisoned under sentence of eighteen months for larceny of certain clothes. He alleges that he was arrested with the stolen goods, that he was taking them for a named man to the latter's house, that the other man, and not he, was guilty of stealing them but the other man was "dismissed at court" and he was found guilty. The question of guilt or innocence cannot be retried on habeas corpus. Olewiler v. Brady, 185 Md. 341, 344,44 A.2d 807; Copeland v. Wright, 188 Md. 666, 53 A.2d 553.
Application denied, without costs.